Citation Nr: 1111060	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back condition, to include scoliosis.

2.  Entitlement to service connection for a heart condition, claimed as a heart murmur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1960 to March 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the evidence shows that the Veteran suffers from both a back condition (degenerative joint disease and scoliosis) and a heart condition (third degree atrioventricular block).  He thus satisfies the first criterion for service connection with respect to both of his claims.

His heart condition claim, however, has been denied because the RO found no evidence that he suffered from this condition while on his active service.  The Board's review of the Veteran's service treatment records does reveal that the Veteran was never treated for such a block during his active service.  

The Veteran's testimony from his January 2011 Videoconference hearing and medical records that he submitted at that time raise the possibility that while his current condition was not specifically noted, he may still have been suffering from that condition during his active service.  First, in his hearing, the Veteran stated that he suffered from chest pain many times while on active service.  A review of his service treatment records does reveal that he sought treatment for chest pain while in service, and he was diagnosed as suffering from either colds or viral conditions.  His service treatment records also show that he complained of being lethargic, a symptom that the Veteran's medical records suggest can be associated with his current heart condition.  The Veteran also stated that he was told as early at 1970 that he had an irregular heartbeat.  

The private medical records that the Veteran submitted show that the Veteran was first diagnosed as suffering from a heart block in December 1976, eleven years after his active service.  

Given the Veteran's statements and the medical records that he has submitted, the Board believes it prudent to have him undergo a VA examination to determine whether he could have suffered from his current heart condition during his active service.  On examination, the examiner should review the medical evidence and the statements made by the Veteran to determine whether the Veteran's current condition was first manifest, though not necessarily diagnosed, in his active service.  

With respect to the Veteran's claim for a back condition, the Board notes that the Veteran's service treatment records do contain complaints of back pain.

The RO denied the Veteran's claim, however, because the examiner determined that the Veteran's disability was less likely than not related to his active service.

For three reasons, however, the Board believes that a new nexus opinion is required in this case.  First, the Veteran has submitted additional private medical records.  Included in these records is a March 1973 complaint of back pain.  This record is earlier than others cited by the examiner from the Veteran's previous examination, and it is only 6 years removed from the Veteran's active service.  These records should be reviewed in determining the etiology of the Veteran's current conditions.

Secondly, while the examiner did review the Veteran's claims file and reference specific medical records, he did not address the Veteran's complaints of suffering from back pain during and since his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner ignored the appellant's lay assertions of in service injury).  The Veteran's statements of continuity of symptomatology must be addressed.  

Finally, though the examiner diagnosed the Veteran as suffering from scoliosis, he stated that since scoliosis is generally a genetic defect, it would not be due to or the result of military service.  The examiner is correct that genetic defects generally are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  The Board notes, however, that scoliosis is not always considered a genetic defect, as VA regulations provide that it can occur as the result of muscle spasm or guarding.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Here, the examiner did not affirmatively state that the Veteran's scoliosis is a genetic defect; rather, he simply said that scoliosis is "generally" a genetic defect.  Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  These issues must be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain records of the Veteran's VA treatment dating after September 2007 and associate these records with the Veteran's claims folder. 

2.  After this development has been completed, the Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his claimed heart condition.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the diagnoses and continuity of symptomatology of his heart condition since service.

The examiner is then asked to state from what heart condition the Veteran currently suffers.  If the examiner finds that the Veteran is currently suffering from a heart condition, then the examiner is asked to provide an opinion as to its etiology, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to his active service.  The examiner is asked to specifically reference the Veteran's complaints of chest pain and lethargy during his active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
   
3.  The RO/AMC should obtain a VA opinion as to the etiology of the Veteran's degenerative joint disease of the back and scoliosis.  The file should be referred to the individual who examined the Veteran in March 2009, or if that person is not available, to another qualified.  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the reviewer should note in any report provided that the file was reviewed.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his back conditions since service.

The examiner should then answer the following questions:

a) Is the Veteran's scoliosis a congenital or developmental defect?

b) If the Veteran's scoliosis is a congenital or developmental defect, is the Veteran's current degenerative joint disease a superimposed disability that resulted from this defect with its onset in service?

c) Given the Veteran's complaints of back pain in service and closely thereafter, (documented as early as 1973) did his current degenerative joint disease of the back at least as likely as not have its onset in active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
   
4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


